Citation Nr: 0521606	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  96-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling. 

2.  Entitlement to an increased evaluation for asthma, 
currently rated 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1982 to September 1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating action rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, granting an increased evaluation for a 
low back disorder to 10 percent disabling, and denying an 
increased evaluation for asthma, rated noncompensably (zero 
percent) disabling.  

By a February 1999 rating action the RO granted the veteran 
an increased evaluation for a low back disorder to 20 percent 
disabling, and granted an increased evaluation for asthma to 
10 percent disabling.  

In the course of appeal the veteran moved from New York to 
Los Angeles, and hence the case was transferred to the Los 
Angeles RO.  

In February 2005, the veteran testified before the 
undersigned at a hearing conducted at the RO before the 
undersigned Veterans Law Judge (a Travel Board hearing).  A 
transcript of that hearing is contained in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §  5103, VA has an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159.  Under 38 U.S.C.A. § 5103A, VA has an enhanced duty to 
assist a claimant in the development of evidence necessary to 
substantiate a claim for VA benefits.  These laws derive from 
the Veterans Claims Assistance Act (VCAA).  

VA has fulfilled the VCAA notice requirements in this case by 
issuing a VCAA letter in December 2003, notifying the veteran 
of the provisions of the VCAA and assistance to be afforded 
her in furtherance of her claims of entitlement to increased 
evaluations for a low back disorder and bronchial asthma.  
While it is true that the RO did not then expressly ask that 
the veteran submit all evidence in her possession, as may be 
required by the VCAA, that requirement was obviated by the 
veteran's testimony in February 2005 that she had no 
additional pertinent evidence in her possession.  

The veteran was afforded VA examinations in September 1995, 
June 2000, and January 2004 in the course of the current 
appeal, to assess her low back disorder and asthma.  The 
claims folders and the veteran's medical records were 
unavailable to the VA examiners in June 2000 and January 
2004, as those examiners explicitly stated on the examination 
reports.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

While the Board would have hoped that these most recent 
examiners in June 2000 and January 2004 had had an accurate 
understanding of the veteran's recent medical history so as 
to avoid the necessity of a remand for an evaluation based on 
the record, that does not appear to be the case.  Recent VA 
treatment records show the veteran repeatedly reported 
impaired exercise tolerance by back pain associated with 
strain resulting from excessive weight of her breasts, and 
reporting depression and social difficulties also impairing 
her activity level and overall functioning.  Multiple 
psychiatric treatment records in fact diagnose severe levels 
of depression and difficulties interrelating with others.  
These factors were noted nowhere in these recent examination 
reports in June 2000 and January 2004, leading the Board to 
conclude that an accurate current medical picture was not 
available to the VA examiners for those two examinations.  
Further, there is marked variance in the activity capacity as 
reported by the veteran at the June 2000 and January 2004 
examinations.  At the June 2000 examination the veteran 
reported that her low back pain was aggravated by sitting 15 
minutes and by running two miles, whereas the veteran 
reported at the January 2004 examination being short of 
breath after only one block.  The January 2004 examiner had 
no knowledge of the past medical history, and hence did not 
know to comment on this variance in reported exercise 
capacity.   

In any case, the Court has held that a veteran's lay 
statements relating what a medical professional told her, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).   Hence, a VA examination 
relying for its medical history on the veteran's account 
cannot be relied upon as having an accurate evidentiary basis 
of support, and in this case there is little reason for 
concluding that such an accurate evidentiary record was 
recounted by the veteran to the examiners.   

The Board notes that the veteran had a private medical 
evaluation with the Alpine Medical Group in August 1998, and 
it was then noted that the veteran could have shortness of 
breath after walking one block as well as at rest.  The 
veteran made similar contentions most recently upon VA 
examination in January 2004 and at the February 2005 hearing 
before the undersigned.  However, recent evaluations have not 
shown the veteran to be short of breath during the 
examination, and the pulmonary function tests in June 2000 
and January 2004 were within normal limits.   The question 
thus presented is whether walking one block does produce 
shortness of breath consistently or even occasionally, or 
whether shortness of breath will merely be present when she 
has an asthmatic attack, whether this occurs when resting, 
walking, or otherwise.  The examiner in January 2004 
concluded that the veteran had bronchial asthma with no 
current sequelae, including based on pulmonary function 
testing.  The frequency of and duration and level of 
impairment of asthmatic attacks have not been addressed.  
These questions should be explored by the medical examiner 
upon remand.  

The Board might have also hoped that at least a partial Board 
rating of the disorders which are the subject of appeal would 
be possible, for an appeal period for which the level of 
disability of the claimed disorders was adequately addressed 
by the VA examination in September 1995.  However, that 
examination report did not adequately address the level of 
disability present for either asthma or a low back disorder.  
The veteran's asthma and its effect on functioning were not 
evaluated beyond a statement that there was full lung 
expansion with no expiratory wheezes. Range of motion of the 
veteran's low back and impairment of functioning due to the 
veteran's service-connected low back disorder were not 
addressed, except for a general musculoskeletal statement 
that there was full range of motion of the joints, and a 
particularized statement that straight leg raising was normal 
bilaterally with the veteran achieving 90 degrees elevation 
on both sides.  Hence, upon remand, the VA examiner will be 
asked to attempt to address the level of disability for a low 
back disorder and for asthma, for the entire appeal period, 
from May 1993 to the present.

On an October 1997 VA Form 21-2545 associated with VA 
examinations for which the veteran failed to report, the 
veteran indicated that she had received treatment from Debra 
Harp of Los Angeles, California for lumbosacral pain.  It 
does not appear that treatment records have been requested 
from that medical practitioner, and hence they should be 
requested pursuant to the VCAA.    

It is unclear, based on the current record, whether the 
veteran should be rated for her low back disorder pursuant to 
the regulatory criteria for intervertebral disc syndrome.  In 
any event, she will be rated for a disorder of the spine, and 
the regulatory criteria for both intervertebral disc syndrome 
and disorders of the spine have changed in the course of the 
appeal.  Effective September 23, 2002, the regulatory 
criteria for intervertebral disc syndrome were changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The revised 
intervertebral disc syndrome rating criteria were applicable 
for the period beginning September 23, 2002.
 
Subsequently during the pendency of this appeal, the VA's 
rating schedule for rating the back was again amended, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  Under the amended regulations, spinal 
disabilities are rated in accordance with a General Rating 
Formula for Diseases and Injuries of the Spine, which 
encompasses limitation of motion and other orthopedic 
symptomatology as well as intervertebral disc syndrome under 
that formula or a formula based on incapacitating episodes.  
The formula for intervertebral disc syndrome based on 
incapacitating episodes was unchanged from that revised 
effective September 23, 2002, with certain few exceptions, 
most notably in the way these interrelate with the rest of 
the back ratings and ratings for impairments in lower 
extremity functioning.  However, it is not for the Board to 
address any application of the nuances of all these changes 
to this claim within this remand.  They are to be addressed 
upon RO review of the claim, on remand.

The veteran's bronchial asthma has been evaluated as 30 
percent disabling since the effective date of service 
connection under 38 C.F.R. § 4.97, Diagnostic Code 6602. 
During the pendency of the veteran's appeal, the VA amended 
the schedular criteria for rating respiratory disorders, 
including Diagnostic Code 6602, effective October 7, 1996. 

Prior to October 7, 1996, a 10 percent rating was warranted 
under Diagnostic Code 6602 for mild asthma, with paroxysms of 
asthmatic-type breathing (high pitched expiratory wheezes and 
dyspnea) occurring several times per year, and no clinical 
findings between attacks.  A 30 percent rating was warranted 
under Diagnostic Code 6602 for moderate bronchial asthma with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) occurring several times a year with moderate 
dyspnea on exertion between attacks.  The next schedular 
evaluation of 60 percent required severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was assigned for pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health. 38 C.F.R. § 4.97, Code 6602 (1996).

Under the revised criteria for Diagnostic Code 6602, a 10 
percent rating was warranted for FEV-1 of 71 to 90 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
evaluation is warranted for bronchial asthma where any of 
these conditions is manifested by FEV-1 of 56-70 percent 
predicted, or; FEV-1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication. The next schedular evaluation 
of 60 percent requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids. A 100 percent rating is 
assigned for FEV-1 less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications. 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2004)

The Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change, and the revised regulation is applicable from 
the effective date of the rating change forward.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Hence, VA must 
consider the revised intervertebral disc syndrome code, as 
well as any other then-applicable back disorder regulatory 
codes, for the period from January 4, 2002 through September 
25, 2003, and VA must apply criteria as they existed with 
subsequent revisions, beginning September 26, 2003.  Thus as 
well, VA must consider the revised Diagnostic Code 6602 for 
asthma.  A change in criteria alone provides no basis for a 
reduction, without improvement in symptoms.  38 U.S.C.A. 
§ 1155 (West 2002).

Accordingly, the case is remanded for the following:

1.  With appropriate authorization, 
the RO should obtain and associated 
with the claims folder records of low 
back treatment by Debra Harp of Los 
Angeles, California.  

2.  All up-to-date treatment records, 
private or VA, relating to the low 
back or asthma should be obtained and 
included in the claims file.

3.  Thereafter, the claims folders 
must be provided to the examiner who 
conducted the January 2004 VA 
examination, to provide a report 
informed by a review of the entire 
record contained in the claims 
folders.  Otherwise, further VA 
examinations for asthma and a low 
back disorder must be conducted.  The 
claims folder and a copy of this 
remand must be reviewed by the 
examiner(s) for the examination.  The 
examiner(s) should be advised of the 
failures of past VA examiners in June 
2000 and January 2004 to review the 
claims folder including the medical 
record and history for the 
examination.  The examiner(s) should 
also be advised of the failure of the 
September 1995 VA examiner to 
adequately address the nature and 
severity of the veteran's low back 
disorder and asthma, and the 
resulting level of impairment for 
each of these disorders.  For this 
reason, the examiner(s) must be asked 
to address the nature and severity of 
both a low back disorder and asthma 
for the entire appeal period from May 
1993 to the present.  The examiner(s) 
should be asked to accordingly 
address any increases or decreases in 
severity of these disorders over the 
period, with approximate dates of 
such intervals of varying severity, 
based on past and current medical 
findings and all the evidence of 
record.  

The examiner(s) should address 
whether intervertebral disc syndrome 
is present, and if so appropriate 
current and prior AMIE criteria, as 
reflecting current and prior rating 
criteria for intervertebral disc 
syndrome, should be addressed.  

Regarding the veteran's asthma, the 
examiner(s) should address whether 
self-reported shortness of breath 
upon exertion is in fact present, and 
if so whether it is due to asthma, 
deconditioning, or other causes.  The 
examiner(s) should address with what 
frequency and under what 
circumstances asthmatic attacks 
recur, or shortness of breath due to 
asthma is present, and the duration 
of such instances and their level of 
impairment of functioning.   The 
examiner(s) must address the degree 
of impairment of functioning due to 
both the veteran's bronchial asthma 
and her low back disorder, using 
appropriate AMIE criteria based on 
both the current and prior rating 
criteria for asthma and low back 
disabilities found.  

If additional examinations are 
necessary, then to the extent 
necessary in accordance with current 
and prior AMIE worksheets - as 
reflecting changes in applicable 
rating criteria, as discussed in the 
body of the remand, above - all 
indicated tests and studies should be 
conducted.  

4.  Thereafter, and following any 
other appropriate development, the 
remanded claims must be 
readjudicated.  Based on revised 
rating criteria (as noted in the body 
of the decision, above) the veteran's 
low back disorder should be 
considered for rating for 
intervertebral disc syndrome, or a 
for other low back disability and 
associated disability of the lower 
extremities separately and combined, 
whichever is productive of the higher 
disability rating.  

If any determination remains to any 
extent adverse, the veteran and her 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




